Exhibit 10.1


SNAP-ON INCORPORATED
COMBINED INCENTIVE STOCK OPTION AND NON-QUALIFIED STOCK OPTION
AGREEMENT WITH VESTING PROVISIONS

        THIS COMBINED INCENTIVE STOCK OPTION AND NON-QUALIFIED STOCK OPTION
AGREEMENT, dated the [ ] day of [Month], [YEAR], is granted by SNAP-ON
INCORPORATED (the “Company”) to [Name] (the “Optionee”) pursuant to the
Company’s 2001 Incentive Stock and Awards Plan (the “Plan”).

        WHEREAS, the Company believes it to be in the best interests of the
Company, its subsidiaries and its stockholders for its officers and other key
employees to obtain or increase their stock ownership interest in the Company so
that they will have a greater incentive to work for and manage the Company’s
affairs in such a way that its shares may become more valuable; and

        WHEREAS, the Optionee is employed by the Company or one of its
subsidiaries as an officer or other key employee and has been selected by the
Committee to receive an option;

        NOW, THEREFORE, in consideration of the premises and of the services to
be performed by the Optionee, the Company and the Optionee hereby agree as
follows:

        1. OPTION GRANT

        Subject to the terms of this Agreement and the Plan, the Company grants
to the Optionee an option to purchase a total of [#] shares of Common Stock of
the Company at a price of [$] per share divided as follows:

        (a)     A portion of this option to purchase [#] shares of Common Stock
is intended to qualify as an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

        (b)     The remaining portion of this option to purchase [#] shares of
Common Stock is not intended to qualify as an “incentive stock option” within
the meaning of Section 422 of the Code, which this Agreement refers to as
“non-qualified”.

--------------------------------------------------------------------------------

        2. TIME OF EXERCISE

        Subject to the termination provisions of paragraphs 3, 4 and 5, and
provided that the Optionee is an employee of the Company or one of its
subsidiaries on such date,

        (a)     the Optionee may purchase [#] of the incentive option shares on
or after [Date] [and may purchase an additional [#] of the incentive option
shares on or after [Date]]; and

        (b)     the Optionee may purchase [#] of the non-qualified option shares
on or after [Date] [and may purchase an additional [#]of the non-qualified
option shares on or after [Date]].

If the Optionee terminates employment from the Company and its subsidiaries,
only those option shares for which the right to purchase has accrued as of the
date of such termination may be purchased after such termination (subject to the
provisions of paragraphs 3, 4 and 5). If the Optionee takes an unpaid leave of
absence, then the Committee may defer the dates on which the Optionee may first
purchase the option shares to take into account such leave of absence.

        3. TERMINATION OF OPTION

            A.        INCENTIVE STOCK OPTION

        The Optionee may not exercise the portion of this option that is
intended to qualify as an incentive stock option after, and this portion of the
option will terminate without notice to the Optionee on, the earlier of:

        (a)     Three (3) months after the date of the termination of the
Optionee’s employment from the Company and its subsidiaries for any reason other
than for Cause or due to Disability or death;

        (b)     On the date the Company or one of its subsidiaries terminates
the Optionee’s employment for Cause;

        (c)     Twelve (12) months after the date of the termination of the
Optionee’s employment from the Company and its subsidiaries by reason of death
or Disability; or

        (d)     Ten (10) years from the date of this Agreement.




2

--------------------------------------------------------------------------------

            B. NON-QUALIFIED STOCK OPTION

        The Optionee may not exercise the portion of this option that is
non-qualified after, and this portion of the option will terminate without
notice to the Optionee on, the earlier of:

        (a)     Six (6) months after the date of the Optionee’s termination of
employment from the Company and its subsidiaries for any reason other than for
Cause or due to Disability, death or Retirement;

        (b)     The date the Company or one of its subsidiaries terminates the
Optionee’s employment for Cause;

        (c)     Twelve (12) months after the date of termination of the
Optionee’s employment from the Company and its subsidiaries by reason of death
or Disability;

        (d)     Ten (10) years after the Optionee terminates employment from the
Company and its subsidiaries on account of Retirement; or

        (e)     Ten (10) years from the date of this Agreement.

        For purposes of this paragraph 3, termination shall occur at 11:59 P.M.
(Central Time) on the applicable date described above, except that if the
Optionee is terminated for Cause, termination shall occur immediately at the
time of such termination.

        The Company is under no obligation, whatsoever, to update, remind or
notify Optionee of any expiration date prior to the expiration of the options,
regardless of whether Company provides an update to Optionee or any other Plan
Participant.

        If the Company divests a subsidiary, division or other business unit,
then the Committee will have the discretion to determine whether or not such
divestiture of a subsidiary, division or other business unit results in
termination of the Optionee’s employment from the Company and its subsidiaries
for purposes of this Agreement, which discretion the Committee may exercise on a
case by case basis.

        In addition, if the Optionee takes a military, sick leave or other bona
fide leave of absence from the Company and its subsidiaries, the Optionee will
be considered to have terminated employment from the Company and its
subsidiaries on the later of (i) the 91st day of such leave, or (ii) the last
day that the Optionee’s right to reemployment following the end of such leave is
guaranteed by law or contract with the Company or a subsidiary.




3

--------------------------------------------------------------------------------

        4. TERMINATION FOR CAUSE

        If the Company or one of its subsidiaries terminates the Optionee’s
employment for Cause, then the Committee may determine that any exercises of
this option within the six (6) month period prior to such termination will be
deemed of no force and effect and the Committee may pursue any remedy or
proceeding available to compel the Optionee to return to the Company any profits
the Optionee realized (directly or indirectly) from exercising this option
during such period.

        5. DETRIMENTAL ACTIVITY

        (a)     If, within one (1) year after the Optionee’s termination of
employment from the Company and its subsidiaries, the Company becomes aware that
the Optionee had engaged in activity prior to his or her termination that would
have constituted Cause for termination had the Company known of such activity,
then the Committee may re-characterize the Optionee’s termination as a
termination for Cause and/or may redetermine the date of such termination. In
such an event, the Optionee’s right to exercise this option will be terminated
as of the Optionee’s deemed date of termination for Cause.

        (b)     If, within three (3) months after the Optionee’s termination of
employment from the Company and its subsidiaries, the Company becomes aware that
the Optionee has engaged in Detrimental Activity subsequent to his or her
termination, then the Committee may determine that the Optionee’s right to
exercise this option will be terminated as of the date the Optionee engaged in
the Detrimental Activity.

        (c)     If the Optionee exercised this option during the period
beginning six (6) months before the deemed date of termination for Cause in
accordance with (a) above, or the date the Optionee engaged in Detrimental
Activity in accordance with (b) above, and ending on the date of the Committee’s
determination, then such exercise will be deemed of no force and effect and the
Committee reserves its right to pursue any remedy or proceeding available to
compel the Optionee to return to the Company any profits the Optionee realized
(directly or indirectly) from exercising this option during such period.

        (d)     If an allegation of Detrimental Activity by the Optionee is made
to the Committee, then the Optionee’s ability to exercise this option will be
suspended for the period the Committee determines to permit the Committee to
investigate the allegation.

        (e)     Notwithstanding any other provision hereof, the provisions of
this Section 5 shall be null and void and of no effect upon the occurrence of a
Change of Control (as defined in the Plan).




4

--------------------------------------------------------------------------------

        6. EXERCISE PROCEDURES

        (a)     The Optionee may exercise this option in whole or in part only
with respect to any shares for which the right to exercise shall have accrued
pursuant to paragraph 2 and only so long as paragraphs 3 and 5 do not prohibit
such exercise.

        (b)     This option may be exercised by delivering a written notice of
option exercise to the Company’s Human Resources Department at Kenosha,
Wisconsin, accompanied by payment of the purchase price and such additional
amount (if any) determined by the Human Resources Department as necessary to
satisfy the Company’s tax withholding obligations, and such other documents or
representations as the Company may reasonably request to comply with securities,
tax or other laws then applicable to the exercise of the option. Delivery may be
made in person, by nationally-recognized delivery service that guarantees
overnight delivery, or by facsimile. A notice of option exercise that the Human
Resources Department receives after the date of termination (as provided in
paragraph 3) shall be null and void.

        (c)     The Optionee may pay the purchase price in one or more of the
following forms:

          i. a check payable to the order of the Company for the purchase price
of the shares being purchased; or


          ii. delivery of shares of Common Stock (including by attestation) that
the Optionee has owned for at least six (6) months and that have a Fair Market
Value (determined on the date of delivery) equal to the purchase price of the
shares being purchased; or


          iii. delivery (including by facsimile) to the Human Resources
Department of the Company at Kenosha, Wisconsin, of an executed irrevocable
option exercise form together with irrevocable instructions, in a form
acceptable to the Company, to a broker-dealer to sell or margin a sufficient
portion of the shares of Common Stock issuable upon exercise of this option and
deliver the sale or margin loan proceeds directly to the Company to pay for the
exercise price.


        (d)     The Optionee may satisfy any tax withholding obligation of the
Company arising from the exercise of this option, in whole or in part, by paying
such tax obligation in cash or by check made payable to the Company, or by
electing to have the Company withhold shares of Common Stock having a Fair
Market Value on the date of exercise equal to the amount required to be
withheld, subject to such rules as the Committee may adopt. In any event, the
Company reserves the right to withhold from any compensation otherwise payable
to the Optionee such amount as the Company determines is necessary to satisfy
the Company’s tax withholding obligations arising from the exercise of this
option.




5

--------------------------------------------------------------------------------

        7. DEFINITIONS

        (a)     “Cause” means termination of employment as a result of (i) the
failure of the Optionee to perform or observe any of the terms or provisions of
any written employment agreement between the Optionee and the Company or its
subsidiaries or, if no written agreement exists, the gross dereliction of the
Optionee’s duties with respect to the Company or any of its subsidiaries, as
applicable; (ii) the failure of the Optionee to comply fully with the lawful
directives of the Board of Directors of the Company or its subsidiaries, as
applicable, or the officers or supervisory employees to whom the Optionee is
reporting; (iii) the Optionee’s dishonesty, misconduct, misappropriation of
funds, or disloyalty or disparagement of the Company, any of its subsidiaries,
or its management or employees; (iv) engaging in Detrimental Activity prior to
termination of employment, or (v) other proper cause determined in good faith by
the Committee. Notwithstanding the foregoing, if the Optionee is subject to a
written agreement with the Company or any of its subsidiaries that contains a
definition of “Cause” that is different from the definition provided in this
paragraph, then the definition of “Cause” in such other agreement shall apply in
lieu of the definition provided in this paragraph.

        (b)     “Detrimental Activity” means activity that the Committee
determines in its sole discretion to be detrimental to the interests of the
Company or any of its subsidiaries, including but not limited to situations
where the Optionee: (i) divulges trade secrets of the Company or its
subsidiaries, proprietary data or other confidential information relating to the
Company or any subsidiary or to the business of the Company or any subsidiary,
(ii) enters into employment with a competitor under circumstances suggesting
that such Optionee will be using unique or special knowledge gained as a Company
or subsidiary employee to compete with the Company or any subsidiary, (iii) uses
information obtained during the course of his or her prior employment for his or
her own purposes, such as for the solicitation of business in competition with
the Company, (iv) is determined to have engaged (whether or not prior to
termination due to Retirement) in either gross misconduct or criminal activity
harmful to the Company, or (v) takes any action that harms the business
interests, reputation, or goodwill of the Company and/or its subsidiaries.

        (c)     “Disability” means permanently and totally disabled within the
meaning of section 22(e)(3) of the Internal Revenue Code of 1986, as amended.

        (d)     “Retirement” means termination of employment from the Company
and its subsidiaries on or after satisfying the early or normal retirement age
and service conditions specified in the retirement policy or retirement plan of
the Company or one of its subsidiaries applicable to such Optionee as in effect
at the time of such termination.

        8. OPTION AS COLLATERAL

        The Optionee may not assign or mortgage this option, or pledge this
option as any type of security or collateral. Any attempted assignment, mortgage
or pledge of this option in violation of this paragraph 8 will be null and void
and have no legal effect.

6

--------------------------------------------------------------------------------

        9. NON-TRANSFERABILITY; DEATH

            A. INCENTIVE STOCK OPTION

The following provisions apply only to the portion of this option intended to
qualify as an incentive stock option:

                (i)        Except as the Committee otherwise provides, the
Optionee may not transfer this option other than by will or the laws of descent
and distribution, and only the Optionee may exercise this option during his or
her lifetime. However, if the Committee determines that the Optionee is unable
to exercise this option as a result of incapacity or Disability, then the
Committee may permit the Optionee’s guardian or an individual who has obtained
an appropriate power of attorney to exercise this option on behalf of the
Optionee. In such an event, neither the Committee nor the Company will be liable
for any losses resulting from such exercise or from the disposition of shares
acquired upon such exercise.

                (ii)        If the Optionee dies while this option is
outstanding, then the Optionee’s estate or the person to whom this option passes
by will or the laws of descent and distribution may exercise this option in the
manner described in paragraph 6, but only within a period of (A) twelve (12)
months after the Optionee’s death or (B) ten (10) years from the date of this
Agreement, whichever period is shorter. In such event, this option shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to the Optionee’s death, provided that for purposes of this
Agreement, the term “Optionee” as used in paragraphs 8, 10, 11, 12, 13 and 14
shall be deemed to refer to the person(s) who has(ve) the right to exercise the
option after the Optionee’s death. The Company disclaims any obligation to
provide notice to any person who has the right to exercise this option of
circumstances triggering termination of this option.

            B. NON-QUALIFIED STOCK OPTION

The following provisions apply only to the portion of this option that is
non-qualified:

                (i)        Except as provided in paragraph 9.B(iii), or as the
Committee otherwise provides, the Optionee may not transfer this option other
than by will or the laws of descent and distribution, and only the Optionee may
exercise this option during his or her lifetime. However, if the Committee
determines that the Optionee is unable to exercise this option as a result of
incapacity or Disability, then the Committee may permit the Optionee’s guardian
or an individual who has obtained an appropriate power of attorney to exercise
this option on behalf of the Optionee. In such an event, neither the Committee
nor the Company will be liable for any losses resulting from such exercise or
from the disposition of shares acquired upon such exercise.

                (ii)        If the Optionee dies while this option is
outstanding, then the Optionee’s estate or the person to whom this option passes
by will or the laws of descent and distribution may exercise this option in the
manner described in paragraph 6, but only within a period of (A) twelve (12)
months after the Optionee’s death or (B) ten (10) years from the date of this
Agreement, whichever period is shorter.

7

--------------------------------------------------------------------------------

                (iii)        The Optionee may transfer this option to (A) his or
her spouse, children or grandchildren (“Immediate Family Members”); (B) a trust
or trusts for the exclusive benefit of such Immediate Family Members; or (C) a
partnership in which such Immediate Family Members are the only partners. The
transfer will be effective only if the Optionee receives no consideration for
such transfer. Subsequent transfers of the transferred option are prohibited
except transfers to those persons or entities to which the Optionee could have
transferred this option or transfers otherwise in accordance with this paragraph
9.B.

        Following any transfer (whether voluntarily or pursuant to will or the
law of descent and distribution) under this paragraph 9.B, this option shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to such transfer, provided that for purposes of this
Agreement, the term “Optionee” as used in paragraphs 8, 10, 11, 12, 13 and 14
shall be deemed to refer to the transferee. The Company disclaims any obligation
to provide notice to any person who has the right to exercise this option of
circumstances triggering termination of this option.

        10. REGISTRATION

        If the Company is advised by its counsel that shares deliverable upon
exercise of this option are required to be registered under the Securities Act
of 1933 (“Act”) or any applicable state or foreign securities laws, or that
delivery of the shares must be accompanied or preceded by a prospectus meeting
the requirements of that Act or such state or foreign securities laws, then the
Company will use its best efforts to effect the registration or provide the
prospectus within a reasonable time following the Company’s receipt of written
notice of option exercise relating to this option, but delivery of shares by the
Company may be deferred until the registration is effected or the prospectus is
available. The Optionee shall have no interest in shares covered by this option
until certificates for the shares are issued.

        11. ADJUSTMENTS AND CHANGE OF CONTROL

        The number and type of shares subject to this option and the option
price may be adjusted, or this option may be assumed, cancelled or otherwise
changed, in the event of certain transactions, as provided in Section 12 of the
Plan. Upon a change of control, as defined in the Plan, the Optionee shall have
the rights specified in Section 12 of the Plan.




8

--------------------------------------------------------------------------------

        12. AMENDMENT OR MODIFICATION

        Except as provided in paragraph 11, no term or provision of this
Agreement may be amended, modified or supplemented orally, but only by an
instrument in writing signed by the party against which or whom the enforcement
of the amendment, modification or supplement is sought.

        13. LIMITED INTEREST

        (a)     The Optionee has no rights as a stockholder as a result of the
grant of the option until this option is exercised, the exercise price and
applicable withholding taxes are paid, and the shares issued.

        (b)     The grant of this option does not confer on the Optionee any
right to continue as an employee, nor interfere in any way with the right of the
Company or any of its subsidiaries to terminate the Optionee at any time.

        (c)     The grant of this option shall not affect in any way the right
or power of the Company or any of its subsidiaries to make or authorize any or
all adjustments, recapitalizations, reorganizations, or other changes in the
Company’s or any subsidiary’s capital structure or its business, or any merger,
consolidation or business combination of the Company or any subsidiary, or any
issuance or modification of any term, condition, or covenant of any bond,
debenture, debt, preferred stock or other instrument ahead of or affecting the
Common Stock or the rights of the holders of Common Stock, or the dissolution or
liquidation of the Company or any subsidiary, or any sale or transfer of all or
any part of its assets or business or any other Company or subsidiary act or
proceeding, whether of a similar character or otherwise.

        14. LIMITS ON INCENTIVE STOCK OPTIONS

        To the extent that the aggregate Fair Market Value of the Common Stock
in respect of which the portion of this option that is intended to qualify as an
“incentive stock option” is exercisable for the first time by the Optionee
during a single calendar year (determined as of the date of this Agreement),
plus the aggregate Fair Market Value of any shares of Common Stock subject to
incentive stock options previously granted to the Optionee by the Company or any
subsidiary (determined as of their respective dates of grant) that are
exercisable for the first time by the Optionee during a single calendar year,
exceeds one hundred thousand dollars ($100,000), such portion of this option as
to any such excess shall be considered a non-qualified stock option in addition
to the portion of this option that is non-qualified as contemplated by paragraph
1(b).




9

--------------------------------------------------------------------------------

        15. ACTION OR PROCEEDING; SUBJECT TO PLAN

        The Company may require that any legal action or proceeding with respect
to the Plan or this option be determined in a bench trial.

        THE OPTIONEE ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN. ALL PARTIES
ACKNOWLEDGE THAT THIS OPTION IS GRANTED UNDER AND PURSUANT TO THE PLAN, WHICH
SHALL GOVERN ALL RIGHTS, INTERESTS, OBLIGATIONS, AND UNDERTAKINGS OF BOTH THE
COMPANY AND THE OPTIONEE. ALL CAPITALIZED TERMS NOT OTHERWISE DEFINED IN THIS
OPTION SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE PLAN.

        OPTIONEE HEREBY ACKNOWLEDGES THAT IT IS OPTIONEE’S RESPONSIBILITY TO
EXERCISE THE OPTIONS PRIOR TO THEIR EXPIRATION. OPTIONEE FURTHER ACKNOWLEDGES
THAT COMPANY IS UNDER NO OBLIGATION, WHATSOEVER, TO UPDATE, REMIND OR NOTIFY
OPTIONEE OF ANY EXPIRATION DATE PRIOR TO THE EXPIRATION OF THE OPTIONS,
REGARDLESS OF WHETHER COMPANY PROVIDES AN UPDATE TO OPTIONEE OR ANY OTHER PLAN
PARTICIPANT.

        16. COUNTERPARTS

        This Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original but all of which together will constitute
one and the same instrument.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by its duly authorized officer and the Optionee has executed this Agreement all
as of the day and date first above written.

SNAP-ON INCORPORATED

  By_____________________________________

  _______________________________________ [Optionee]

  _______________________________________   Social Security Number






10